Citation Nr: 1203793	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-26 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cellulitis.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left tibia condition.

4.  Entitlement to service connection for right elbow lateral epicondylitis.

5.  Entitlement to service connection for dry eye syndrome.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement an initial evaluation in excess of 10 percent for thoracolumbar degenerative disc disease.

8.  Entitlement an initial evaluation in excess of 10 percent for right lower extremity radiculopathy as secondary to thoracolumbar degenerative disc disease.

9.  Entitlement an initial evaluation in excess of 10 percent for left lower extremity radiculopathy as secondary to thoracolumbar degenerative disc disease.

10.  Entitlement an initial evaluation in excess of 10 percent for left elbow lateral epicondylitis.

11.  Entitlement an initial evaluation in excess of 10 percent for right ankle strain, status post right ankle fracture.

12.  Entitlement an initial evaluation in excess of 20 percent for right shoulder acromioclavicular (AC) grade III separation and right clavicular fracture with degenerative joint disease (hereinafter a right shoulder disability).

13.  Entitlement an initial evaluation in excess of 20 percent for left shoulder fracture with degenerative joint disease (hereinafter a left shoulder disability).

14.  Entitlement an initial evaluation in excess of 10 percent for right knee strain.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service from May 1987 to July 2007, including combat service in Southwest Asia.  His decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in claims for higher ratings when the issue of unemployability is raised by the record.  The issue of entitlement to TDIU with respect to PTSD has been raised by the record.  In light of Rice, the Board has included the TDIU issue on the title page. 

The issues of entitlement to service connection for a left tibia condition, right elbow lateral epicondylitis, dry eye syndrome, and hearing loss; and entitlement to higher initial ratings for thoracolumbar degenerative disc disease and associated right and left lower extremity radiculopathy, left elbow lateral epicondylitis, right ankle strain, bilateral shoulder disabilities, and right knee strain; and an evaluation in excess of 70 percent for PTSD, and to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current chronic disability manifested as cellulitis.

2.  Since the grant of service connection, the Veteran's PTSD has been productive of at least occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

CONCLUSIONS OF LAW

1.  A chronic cellulitis disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1154(a-b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

2.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.130 Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  The notice requirements regarding entitlement to service connection for cellulitis and PTSD were accomplished in a letter sent in September 2007 prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  The claim for an increased rating for PTSD arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO obtained his service treatment, and post-service VA and non-VA treatment records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  The Veteran was also afforded VA examinations.  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the cellulitis and PTSD claim may be addressed on the merits.

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2010); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Service connection for certain chronic disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Veteran avers that he currently has the condition of cellulitis related to service.  Service treatment records show that he was treated in December 2005 upon his report of a possible insect bite on the left side of his neck five days prior.  He was diagnosed with cellulitis and prescribed medication.  There is no record of follow-up or recurrence.  While the evidence shows that the Veteran was indeed treated for cellulitis during service, the dispositive issue in this case is whether he currently has a diagnosed condition of cellulitis related to the in-service diagnosis.  The Veteran was afforded a VA examination in November 2007.  He denied any symptoms involving his neck and the only objective skin abnormalities were a well-healed surgical scar and a tattoo.  On physical examination, no other skin abnormalities were noted.  The diagnosis was "report of cellulitis; unclear to Veteran." The Board further observes that the post-service VA and private outpatient treatment records show no complaints, treatment, or diagnoses related to cellulitis.

As a preliminary matter, the Board notes that the Veteran's condition was diagnosed as cellulitis, a diagnosed disability.  Since that condition is not an illness that the Secretary has determined warrants presumptive service connection, service connection for cellulitis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Further, although the Veteran avers that he has currently has cellulitis, this has not been substantiated on medical examination or upon review of the medical evidence submitted on his behalf.  The Veteran is certainly competent to report the onset, nature, and severity of his skin symptoms.  However, he is not competent to diagnosis cellulitis and his lay opinion is otherwise outweighed by the clinical findings, or lack thereof, from the objective medical records and VA examination.  Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Therefore, without competent evidence of a current diagnosis of cellulitis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  For the foregoing reasons, the Board finds that the claim of service connection for cellulitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Higher Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran's PTSD is currently rated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, DC 9411.  Under DC 9411, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2010).  As relevant to this case, a GAF score of between 31 and 40 contemplates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score from 41 to 50 represents serious symptoms, or serious impairment in social, school or occupational functioning.  

VA records are negative for outpatient psychiatric treatment and contain a note that the Veteran obtains mental health treatment outside of VA.  The Veteran was afforded a VA examination in November 2007.  He reported that he had been married to his wife for a total of 9 years.  She was understanding of his disability and was coping with his irritability.  The Veteran reported that he had a good relationship with his wife's child that he had adopted and was raising as his own.  He enjoyed family activities such as shooting pool and riding bikes.  He also reported that he had other friends that are veterans and rode bikes and enjoyed other activities with them.  Additional leisure activities included seeing movies and having dinner.  He denied a history of suicide attempts or violence.  He also reported impaired sleep.  He further stated that he was working with his father and learning the family business.  He reported that he was doing well with no problems.  

On mental status examination, the Veteran was tense but exhibited a cooperative attitude.  Speech was clear and coherent.  Affect was constricted and mood was irritable.  He displayed attention disturbance as was unable to do serial sevens or spell words forward and backward.  His thought content and process were unremarkable and there were no delusions or hallucinations, or homicidal or suicidal thoughts.  Impulse control was good.  Recent, remote and immediate memory was normal.  The examiner noted that the Veteran's PTSD symptoms were chronic and worsening, although they currently were mild to moderate.  His symptoms did not affect work or relations, but did affect his mood and sleep.  The diagnosis was PTSD, chronic.  The GAF score was 64.  The examiner indicated that while there was not total social and occupational impairment, his PTSD signs and symptoms resulted in deficiencies in the areas of thinking (as evidenced by his disturbed sleep and need to feel control) and the area of mood (as evidenced by his irritability).  There was no deficiency in the areas of judgment, work, and family relations.

The claims file also contains reports from various evaluations performed by a private psychiatrist, Dr. A., in September 2007, January 2008, and November 2008.  

The report from the September 2007 evaluation shows that the Veteran reported he was increasingly becoming more socially isolative, and having severe difficulty with irritability and angry outbursts.  He reported that he was fatigued most of the time and had markedly diminished interest and participation in significant activities.  He also expressed feelings of detachment and estrangement from others, including his wife.  He stated that there had been a change in his general expectations, associated with a sense of a foreshortened future.  He also reported concentration problems, increased hypervigilance, and exaggerated startle response.  He also noted significant reductions in his work performance since military service.  On mental status examination, Dr. A. noted that the Veteran's impulse control, as demonstrated by his history of angry outbursts, appeared to fall below normal limits.  Suicidal and homicidal ideation and perceptual ideation were denied.  Mood was relaxed; affect was stable and generally intense throughout the examination.  He was fully oriented.  His attention and immediate memory were within normal limits.  Concentration and remote memory fell below normal limits.  The overall GAF score was 45.  Dr. A. opined that based on her findings, the Veteran had significant cognitive difficulties in the form of problems with concentration and remote memory.  He also had problems with emotional and behavioral controls that were likely to render him to be a danger to any work environment.

The report from the January 2008 evaluation shows that the Veteran continued to have problems with insomnia and social avoidance.  He reported intensification with his severe irritability and angry outbursts that were previously noted.  Regarding his mood, the Veteran stated that he does not look forward to his day.  He stated that his mood continued to be "socially unacceptable in the civilian sector," and that he was "more fed up and more reluctant to deal with them."  Additional subjective symptoms were similar to those reported at the September 2007 evaluation.  On mental status examination, the Veteran denied suicidal ideation, but endorsed homicidal ideation that was primarily attributed to road rage.  He denied perceptual abnormalities consistent with psychosis.  Additional findings with respect to mood, affect, concentration, and memory were similar to those noted at the September 2007 evaluation.  However, Dr. A. noted that the Veteran's subjective description of his mood was markedly consistent with the present of alexithymia.  Also, his judgment and insight appeared to fall below normal limits.  Speech was normal.  A GAF score was not reported.

The November 2008 evaluation reflects continued symptoms of fatigue, sleep disturbances, social avoidance, and difficulty with concentration, anger and irritability.  The report shows that the Veteran endorsed recurring thoughts on death and suicidal ideation with the means for the act involving a gun.  The time frame and immediate intent for suicide was denied.  He denied homicidal ideation but did report a desire to "smack somebody."  Road rage was acknowledged, as well as intermittently keeping a gun in his vehicle, but he denied acting on his anger.  Additional subjective symptoms were as reported at the January 2008 evaluation, although the Veteran reported intensification in hypervigilance due to a recent break-in at his home.  On mental status examination, additional findings with respect to mood, affect, concentration, and recent memory were similar to those noted at the prior evaluations.  Remote memory appeared to be intact.  Judgment and insight fell below normal limits.  The overall GAF score was 38.  

Dr. A. opined that the GAF score was based on the Veteran's difficulties in multiple areas, including social functioning, judgment-related issues, thinking difficulties, and mood.  He described a history of marked isolation.  His angry outbursts were related to events which, in a civilian context were relatively minor, and homicidal ideation was consistent with road rage.  Cognitive difficulties, including attention and concentration, were apparent.  He also demonstrated mood-related problems consistent with a major depressive episode.  Dr. A. further opined that he had homicidal tendencies and was unable maintain a normal standard of living.  As a result, the Veteran represented a substantial threat to any work environment.  He has a history of angry outbursts and intolerance for perceived incompetence, as well as a history of homicidal ideation.  His multiple medical problems, in addition to his cognitive difficulties, are likely to negatively impact his employability.  The symptoms are severe.

Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for at least a 70 percent disability rating.  In reaching this decision, the Board notes that the criteria for a 70 percent disability rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

Deficiencies in the area of work have been documented.  In the September 2007 and November 2008 psychiatric reports, Dr. A. opined that the Veteran's problems with emotional and behavioral controls are likely to render him to be a danger to any work environment.  His cognitive difficulties associated with the PTSD are likely to negatively impact his employability.  There is also evidence of deficiencies in the area of family relations as the Veteran reported in his private psychiatric evaluations that he is socially isolative, including with respect to his wife.  

Deficiencies in terms of thinking have also been demonstrated.  The VA examiner found that the Veteran's PTSD signs and symptoms result in deficiencies in the areas of thinking as evidenced by his disturbed sleep and need to feel control.  The private treatment records and VA examination report show the Veteran's thought processes have generally been normal throughout the appeal.  However, in the course of his private outpatient treatment, the Veteran reported a sense of a foreshortened future, concentration problems, increased hypervigilance, and exaggerated startle response.  The records also reflect that the Veteran has endorsed homicidal ideation, although primarily attributed to road rage, as well as a desire to "smack somebody."  He is also noted to have endorsed recurring thoughts on death and suicidal ideation with the means for the act on his most recent evaluation in November 2008.  Moreover, Dr. A. has confirmed through her evaluations that the Veteran presents with significant cognitive difficulties, including attention, concentration and remote memory.  Thus, the evidence reflects some level of deficiency in his thinking.  

There is also evidence of deficiencies in the area of judgment and mood.  The VA examiner found that the Veteran's PTSD signs and symptoms result in deficiencies in mood as evidenced by his irritability.  The private treatment records also show the Veteran reported feeling angry, irritable, and short-tempered.  He also reported marked social avoidance and a markedly diminished interest and participation in activities.  This is evidence of a deficiency in his mood.  

In short, the evidence reflects that the Veteran has deficiencies in most of the areas of work, family relations, judgment, thinking, and mood due to his service-connected PTSD.  Accordingly, the criteria for a 70 percent disability rating have been met since the grant of service connection.  In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate; however, the evidence does not show at any point in time that is covered by this appeal that the criteria for a higher rating are met.    


ORDER

Service connection for cellulitis is denied.

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 70 percent for PTSD is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002; 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran seeks service connection for a left tibia condition, right elbow lateral epicondylitis, dry eye syndrome, and bilateral hearing loss.  

Service treatment records do not reflect any complaints or findings related to a left ankle, knee, or tibia injury or chronic condition.  At his November VA examination, the Veteran was unable to provide any information regarding a left tibia condition and no left tibia condition was found on examination.  The Board, however, notes that in a private psychiatric treatment record dated in September 2007, the Veteran reported having sustained "bone on bone" injuries to both knees in service.  Further, in a September 2010 statement, a chiropractor stated that the Veteran sustained a fractured left ankle in service due to a motorcycle accident in service.  He diagnosed the Veteran with left ankle fracture with residual orthopedic deficit related to the accident.  With respect to the claimed right elbow condition, service treatment records show no complaints or findings related to a right elbow injury or chronic condition.  He was diagnosed with right elbow lateral epicondylitis at a November 2007 VA examination.  The examiner did not provide any opinion regarding etiology; therefore, the examination is inadequate in this regard.  In a September 2010 letter, a chiropractor opined that the current right elbow lateral epicondylitis is related to an injury to the Veteran's bilateral elbows during a secret mission in service. 

Also, the Veteran has reported that his chronic dry eye condition had onset following laser eye surgery in service, however, there is no record of such surgery having been performed.  Service records only show that he wore contacts regularly.  The Veteran's eyes were normal on VA examination in November 2007; however, subsequent private treatment records reflect diagnoses of dry eyes.  Also, in a September 2010 letter, a chiropractor opined that the Veteran's current dry eye condition is directly related to his laser surgery in service.  

Further, as noted above, the Veteran served in Southwest Asia.  Although he has not asserted service connection based on his service in the Persian Gulf, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

In this regard, the Board notes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  To date, the Veteran's claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

As such, these claims must be remanded.  In a September 2009 statement, the Veteran indicated that he had copies of all of his military medical records.  Thus, to ensure that the Board has a complete record upon which to adjudicate the claims, the Veteran should be asked to submit any and all service treatment records in his possession.  Also, the Veteran should be asked to provide additional information regarding the nature of his claimed right elbow and left tibia conditions, to include clarification as to whether these reported injuries are alleged to have been incurred during combat.  He should also provide any evidence in his possession that supports his report of having undergone eye laser surgery during active duty. 

With respect to the Veteran's claimed hearing loss disability, the November 2007 VA audio examination was negative for a hearing loss disability for VA compensation purposes.  That examination is now over four years old.  As the record reflects that the Veteran currently demonstrates bilateral hearing loss, and in light of the Veteran's presumed noise exposure from his combat service, he should be afforded a current audio examination to evaluate whether he currently has a hearing loss disability for VA compensation purposes.  

The Veteran also seeks higher initial ratings for his service-connected thoracolumbar degenerative disc disease and associated right and left lower extremity radiculopathy, left elbow lateral epicondylitis, right knee strain, right ankle strain, and bilateral shoulder disabilities, as well entitlement to an evaluation in excess of 70 percent for PTSD.  As the last VA examination is now more than four years old, and in light of the more recent private medical records as to the progressive worsening of his orthopedic and psychiatric disabilities, the Board finds that the claims should be remanded to schedule the Veteran for examinations to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In addition, information in the claims file also suggests that it is likely the Veteran continues to receive VA treatment.  However, treatment records are current only through January 2010.  On remand, any additional VA treatment records dated after January 2010 should be added to the file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As noted in the introduction, the issue of entitlement to a TDIU is part of the Veteran's increased rating claim.  See Rice.  The Veteran is currently service-connected for: PTSD, rated as 70 percent disabling; a right shoulder disability, rated as 20 percent disabling; left shoulder fracture, rated as 20 percent disabling; right knee strain, rated as 10 percent disabling; right ankle strain, rated as 10 percent disabling; left elbow lateral epicondylitis, rated as 10 percent disabling; thoracolumbar degenerative disc disease, rated as 10 percent disabling; right lower extremity radiculopathy secondary to thoracolumbar degenerative disc disease, rated as 10 percent disabling; and left lower extremity radiculopathy secondary to thoracolumbar degenerative disc disease, rated as 10 percent disabling.  His service-connected disabilities are rated as 90 percent disabling when combined.  See 38 C.F.R. § 4.25 (2011).  He meets the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a); however, it is unclear to the Board whether the Veteran is currently unemployed, and if so whether such unemployment is due to his service-connected PTSD alone, or his service-connected disabilities in the aggregate.  

In addition, the pending claims of service connection for a left tibia condition, right elbow lateral epicondylitis, dry eye syndrome, and bilateral hearing loss, as well as pending claims of increased ratings for service-connected PTSD, a right shoulder disability, left shoulder fracture, right knee strain, right ankle strain, left elbow lateral epicondylitis, thoracolumbar degenerative disc disease, right lower extremity and left lower extremity radiculopathy- are inextricably intertwined with his TDIU claim.  As such, these issues are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Here, service connection is currently in effect for PTSD rated at 70 percent.  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran is eligible for a TDIU based his PTSD alone.  If so, then while not rated as 100 percent disabling, for SMC purposes that disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Send the Veteran notice on the criteria necessary to establish entitlement to TDIU.  

2.  Contact the Veteran and ask that he submit copies of any and all service treatment records that he has in his possession.  Also ask that he identify any treatment records pertaining to his disabilities that are not already of record and to submit any additional evidence.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative responses should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records since January 2010 should be added to the claims file.

3.  Ask that the Veteran provide additional information regarding the nature of his claimed right elbow and left tibia injuries in service, to include clarification as to whether these injuries are alleged to have been incurred during combat.  He should also provide any evidence in his possession that shows he underwent eye laser surgery during active duty.

4.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of the onset of his dry eyes, right elbow, hearing loss, and left tibia conditions - as well as his current PTSD, lumbar spine and radiculopathy, left elbow, right ankle, and bilateral shoulder symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

5.  After associating any outstanding records with the claims folder, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed dry eye, right elbow, left tibia/knee conditions, and hearing loss conditions.  The claims folder must be provided to the examiners for review of pertinent documents therein.  

The examiner should also be advised that the Veteran is competent to report symptoms and injuries, his history, and any continuity of symptoms, and that such statements must be considered in formulating the necessary opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examination reports should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner must state whether it is at least as likely as not that the Veteran's dry eye, right elbow, left tibia/knee conditions, and hearing loss symptoms can be attributed to a known clinical diagnosis.

The examiner should also advance opinions as to whether it is at least as likely as not that any dry eye syndrome, right elbow and left tibia/knee disorders, and hearing loss identified on examination had onset during active service; or, is causally related to the Veteran's service; or, was manifested within one year of discharge from service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score currently.  

The examiner should also opine as to whether the Veteran's PTSD alone, without consideration of his non-service-connected or other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.   

7.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of orthopedic and neurologic impairment related to the Veteran's service-connected thoracolumbar spine degenerative disc disease, left elbow lateral epicondylitis, right ankle strain, right and left shoulder disabilities, and right knee strain.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all lumbar spine, left elbow, right ankle, right and left shoulder, and right knee orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should indicate at what degree pain begins during range of motion studies and also express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, left elbow, right ankle, right and left shoulder, and right knee, i.e., his pain-free range of motion.  

With respect to the thoracolumbar degenerative disc disease, the examiner should state whether the has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

The examiner must also identify any associated neurologic pathology, including those affecting the bowel or bladder, or due to any related intervertebral disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  Left and right lower extremity radiculopathy associated with the thoracolumbar degenerative disc disease have already been identified and should also be assessed.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

The examiner must further opine as to whether it is at least as likely as not that his service-connected disabilities, in the aggregate, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

8.  Then readjudicate the Veteran's claims, including entitlement to a TDIU and entitlement to an evaluation in excess of 70 percent for PTSD.  In readjudicating his service connection claims, the RO must consider 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In readjudicating the appeal, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, the RO must determine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his PTSD disability alone.  Then the RO must adjudicate entitlement to SMC. 

9.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


